Exhibit 10.41

FIRST AMENDMENT TO LOAN AGREEMENT

THIS FIRST AMENDMENT TO LOAN AGREEMENT (“Amendment”) is entered into between
NAIE Natural Alternatives International Europe SA, Centro Galleria 1, 6928 Manno
(“Borrower”) and CREDIT SUISSE (“Bank”).

RECITALS

A. Bank and Borrower entered into a Loan Agreement with a credit line of CHF
1’300’000.00 (“Loan Agreement”).

B. Bank and Borrower have agreed to certain changes in the terms and conditions
set forth in the Loan Agreement and agree by this Amendment to amend the Loan
Agreement to reflect those changes.

C. All capitalized terms used in this Amendment not otherwise defined shall have
the meanings ascribed to such terms in the Loan Agreement.

For valuable consideration, the receipt and sufficiency of which are
acknowledged, Bank and Borrower agree as follows:

AGREEMENT

The Loan Agreement is amended as follows:

1. Limit Reduction. The section of the Loan Agreement titled “Limit Reduction”
shall be deleted in its entirety and replaced with the following:

CHF 160’000’00 per annum shall be repaid until further notice, the first time on
the 31.12.2007, until to an amount of CHF 500’000.’

Instalments, the method of payment and any changes in respect of capital
repayments shall be mutually agreed and confirmed in writing by the Bank
(“Product Agreement”).

2. Unless specifically stated otherwise in this Amendment, all remaining terms
and conditions of the Loan Agreement remain in full force and effect without
waiver or modification. This Amendment and the Loan Agreement shall be read
together as one document.

[signature page follows]



--------------------------------------------------------------------------------

This Amendment shall be drawn up in duplicate. Borrower and Bank shall each
receive one specimen.

 

CREDIT SUISSE    

NAIE

Natural Alternatives International Europe SA

By:   /s/ Sura Fini Di Pietro     By:   /s/ Mark LeDoux   Sura Fini Di Pietro  
    Mark LeDoux By:   /s/ Alina Augello     By:   /s/ Randell Weaver   Alina
Augello       Randell Weaver   Lugano, 30.1.07       San Marcos 19 February 2007
  Place and date       Place and date